       Case 2:18-cv-04097-SPL Document 22 Filed 02/08/19 Page 1 of 2



1    John T. Masterson, Bar #007447
     JONES, SKELTON & HOCHULI, P.L.C.
2    40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
3    Telephone: (602) 263-1700
     Fax: (602) 200-7850
4    jmasterson@jshfirm.com
5    Attorneys for Defendant First Savings Bank, Inc.
6
                              UNITED STATES DISTRICT COURT
7
                                     DISTRICT OF ARIZONA
8
     Charles A. Gulden,                                   NO. 2:18-cv-04097-PHX-SPL
9
                                             Plaintiff,   STIPULATION OF DISMISSAL
10                                                        WITH PREJUDICE
                   v.
11
     First Savings Bank, Inc.,
12
                                          Defendant.
13
14          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Parties stipulate and agree to the
15   dismissal of Plaintiff’s claims against Defendant in the above-captioned case with
16   prejudice, the parties to bear their own costs and attorney’s fees.
17          RESPECTFULLY SUBMITTED this 8th day of February 2019.
18                                               JONES, SKELTON & HOCHULI, P.L.C.
19
20                                               By /s/ Molly A. Arranz
                                                   John T. Masterson
21                                                 40 North Central Avenue, Suite 2700
                                                   Phoenix, Arizona 85004
22
                                                     Molly A. Arranz
23                                                   John C. Ochoa
                                                     SmithAmundsen LLC
24                                                   150 N. Michigan Ave., #3300
                                                     Chicago, IL 60601
25                                                   Admitted Pro Hac Vice
26                                                   Attorneys for Defendant First Savings
                                                     Bank, Inc.
27
28   ///
        Case 2:18-cv-04097-SPL Document 22 Filed 02/08/19 Page 2 of 2



1
2                                             By /s/ Charles A. Gulden
                                                Charles A. Gulden
3                                               11802 E. 28th Place
                                                Yuma, AZ 85367
4                                               Plaintiff, in Pro Per
5
                                CERTIFICATE OF SERVICE
6
            I hereby certify that on this 8th day of February 2019, I caused the foregoing
7
     document to be filed electronically with the Clerk of Court through the CM/ECF System
8
     for filing; and served on counsel of record via the Court’s CM/ECF system.
9
            I further certify that some of the participants in the case are not registered
10
     CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF
11
     participants:
12
13
     Charles A. Gulden
14   11802 E. 28th Place
     Yuma, AZ 85367
15   chasinyuma@hotmail.com
     Plaintiff, in Pro Per
16
17
18    /s/ Molly A. Arranz

19
20
21
22
23
24
25
26
27
28
                                                2
